DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11194865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 17/514,677
Patent Claim US 11194865 B2
Claim 1

A method comprising performing, by a computer system: 



… in response to receiving a search query including an incomplete input string… 

retrieving… a plurality of stored strings from a database; 



















performing a first filtering comprising, for each stored string of the plurality of stored strings:



comparing the incomplete input string to the stored string to determine a plurality of similarity metrics that measure a difference between the incomplete input string and the stored string, 

the plurality of similarity metrics including 



at least one distance metric measuring a difference between characters in the incomplete input string and the stored string and 

at least one phonetic metric measuring a difference in phonemes between the incomplete input string and the stored string; and 

providing the plurality of similarity metrics as input features to a machine learning model to obtain a similarity score including a probability that the stored string matches the incomplete input string; and 

returning a first stored string as a response to the search query, 

the first stored string corresponding to a highest similarity score of a plurality of similarity scores obtained during the first filtering.
Claim 1

A method of identifying a corresponding string stored in memory based on an incomplete input string, the method comprising performing, by a computer system:

receiving a search query including the incomplete input string;

… for each database string of a plurality of database strings stored in a database:

performing a first filtering, the first filtering comprising, for each database string… stored…

determining a first set of bigrams included within the incomplete input string and a second set of bigrams included within the database string;

comparing the first set of bigrams to the second set of bigrams to produce a bigram matching coefficient; and

selecting the database string when the bigram matching coefficient exceeds a threshold value;
retrieving, as a result of the first filtering, a plurality of stored strings from the database, wherein the plurality of stored strings are the selected database strings;

performing a second filtering, the second filtering comprising, for each stored string of the plurality of stored strings:


comparing the incomplete input string to the stored string to determine a plurality of similarity metrics that measure a difference between the incomplete input string and the stored string, 

wherein the plurality of similarity metrics include at least one distance metric and at least one phonetic metric, 

wherein a distance metric measures a difference between characters in the incomplete input string and the stored string, and 

wherein a phonetic metric measures a difference in phonemes between the incomplete input string and the stored string; and

providing the plurality of similarity metrics as input features to a machine learning model to obtain a similarity score, wherein the similarity score provides a probability that the stored string matches the incomplete input string;

returning the first stored string as a response to the search query.

analyzing a plurality of similarity scores obtained as a result of the second filtering to determine a highest similarity score, wherein a first stored string has the highest similarity score; and

Instant claim 1 is anticipated by claim 1 of the ‘865 patent.

Claim 2

The method of claim 1, wherein the search query further comprises location information that identifies a geographical region corresponding to the incomplete input string, the method further comprising 
selecting the plurality of stored strings based at least in part on the location information.
Claim 2

The method of claim 1, wherein the search query further comprises location information that identifies a geographical region corresponding to the incomplete input string, the method further comprising:
selecting the plurality of stored strings to analyze based on the location information.


Claim 3

The method of claim 1, wherein the search query further comprises database information that identifies a particular database corresponding to the incomplete input string, 






the method further comprising selecting the plurality of stored strings from the particular database.
Claim 1

A method of identifying a corresponding string stored in memory based on an incomplete input string…

receiving a search query including the incomplete input string;

… for each database string of a plurality of database strings stored in a database:

selecting the database string… a plurality of stored strings from the database, wherein the plurality of stored strings are the selected database strings;

Under BRI “a particular database” is anticipated by “a database” of claim 1 of the ‘865 patent, where database strings are stored (i.e. stored strings from the particular database) and selected based on an incomplete input string (i.e. a particular database corresponding to the incomplete input string).
Claim 4

The method of claim 1, further comprising performing a second filtering comprising comparing one or more bigrams of the incomplete input string to one or more bigrams of the plurality of stored strings.
Claim 1

determining a first set of bigrams included within the incomplete input string and a second set of bigrams included within the database string;

comparing the first set of bigrams to the second set of bigrams…
Claim 5

The method of claim 1, wherein the response to the search query includes one or more stored strings of plurality of stored strings, each of the one or more stored strings corresponding to a similarity score above a similarity threshold.
Claim 7

The method of claim 1, wherein the threshold value is a first threshold value and the response to the search query includes a plurality of stored strings, each stored string of the plurality of stored strings corresponding to a similarity score above a second threshold, the second threshold being different than the first threshold.

Claim 6

The method of claim 1, further comprising retrieving the database strings stored in the database by performing a second filtering, the second filtering comprising: 

for each potential string of a plurality of potential strings stored in a database: 

determining a first set of bigrams associated with the incomplete input string and a second set of bigrams associated with a potential string; and selecting the potential string when at least one bigram of the first set of bigrams matches at least one bigram of the second set of bigrams.
Claim 11

The method of claim 1, further comprising retrieving the database strings stored in the database by performing a third filtering, the third filtering comprising 

for each potential string of a plurality of potential strings stored in a database:

determining a first set of bigrams associated with the incomplete input string and a second set of bigrams associated with a potential string; and
selecting the potential string when at least one bigram of the first set of bigrams matches at least one bigram of the second set of bigrams.
Claim 7

The method of claim 1, wherein the machine learning model is an ensemble machine learning classifier composed of a support vector machine learning model, a random forest machine learning model, and a logistic regression machine learning module, 

wherein the support vector machine learning model produces a first similarity score, the random forest machine learning model produces a second similarity score, and the logistic regression machine learning model producing a third similarity score, and 

wherein the first second and third similarity scores are averaged to produce the similarity score obtained by providing the plurality of similarity metrics as input features to the machine learning model.
Claim 4

The method of claim 1, wherein the machine learning model is an ensemble machine learning classifier composed of a support vector machine learning model, a random forest machine learning model, and a logistic regression machine learning module,

 wherein the support vector machine learning model produces a first similarity score, the random forest machine learning model produces a second similarity score, and the logistic regression machine learning model producing a third similarity score, and 

wherein the first, second, and third similarity scores are averaged to produce the similarity score obtained by providing the plurality of similarity metrics as input features to the machine learning model.

Claim 8

The method of claim 1, wherein the at least one distance metric is selected from a group consisting of: Levenshtein Distance; Hamming Distance; Jaccard Distance; Jaro-Winkler Distance; Levenshtein Small Alignment; Levenshtein Long Alignment; and Affine Gap.
Claim 5

The method of claim 1, wherein the at least one distance metric is selected from a group consisting of: Levenshtein Distance; Hamming Distance; Jaccard Distance; Jaro-Winkler Distance; Levenshtein Small Alignment; Levenshtein Long Alignment; and Affine Gap.

Claim 9

The method of claim 1, wherein the at least one phonetic metric is selected from a group consisting of: Metaphone; Double Metaphone; Soundex; NYSIIS; Match Rating Codex; and Caverphone.
Claim 6

The method of claim 1, wherein the at least one phonetic metric is selected from a group consisting of: Metaphone; Double Metaphone; Soundex; NYSIIS; Match Rating Codex; and Caverphone.

Claim 10

The method of claim 1, wherein determining one of the at least one phonetic metric includes: 

applying a phonetic algorithm to the incomplete input string to obtain a first encoding; 

applying the phonetic algorithm to the stored string to obtain a second encoding; 

comparing the first encoding to the second encoding to determine a classification of whether the encodings match, wherein the classification is used as the phonetic metric.
Claim 8

The method of claim 1, wherein determining one of the at least one phonetic metric includes:

applying a phonetic algorithm to the incomplete input string to obtain a first encoding;

applying the phonetic algorithm to the stored string to obtain a second encoding;

comparing the first encoding to the second encoding to determine a classification of whether the encodings match, wherein the classification is used as the phonetic metric.

Claim 11

The method of claim 1, wherein the incomplete input string includes a first plurality of characters and the stored string includes a second plurality of characters, and wherein determining one of the at least one distance metrics includes: 

for each of the first plurality of characters of the incomplete input string: 

comparing the character of the incomplete input string to a character of the stored string; incrementing a counter based on whether the characters match; and producing a distance metric based on the value of the counter.
Claim 10

The method of claim 1, wherein the incomplete input string includes a first plurality of characters and the stored string includes a second plurality of characters, and wherein determining one of the at least one distance metrics includes:

for each of the first plurality of characters of the incomplete input string:

comparing the character of the incomplete input string to a character of the stored string, and
incrementing a counter based on whether the characters match; and producing a distance metric based on the value of the counter.

Claim 12

A computer system comprising: 

a processor; and 

a computer readable medium, the computer readable medium containing code readable by the processor to implement a method performed by the computer system of identifying a corresponding string stored in memory based on an incomplete input string, the method comprising: 

… in response to receiving a search query including an incomplete input string… 

retrieving… a plurality of stored strings from a database; 




















performing a first filtering comprising, for each stored string of the plurality of stored strings: 


comparing the incomplete input string to the stored string to determine a plurality of similarity metrics that measure a difference between the incomplete input string and the stored string, the plurality of similarity metrics including at least one distance metric measuring a difference between characters in the incomplete input string and the stored string and at least one phonetic metric measuring a difference in phonemes between the incomplete input string and the stored string; and 

providing the plurality of similarity metrics as input features to a machine learning model to obtain a similarity score including a probability that the stored string matches the incomplete input string; and 

returning a first stored string as a response to the search query, 

the first stored string corresponding to a highest similarity score of a plurality of similarity scores obtained during the first filtering.

Claim 12

A computer system comprising:

a processor; and

a computer readable medium, the computer readable medium containing code readable by the processor to implement a method performed by the computer system of identifying a corresponding string stored in memory based on an incomplete input string, the method comprising:

receiving a search query including the incomplete input string;

… for each database string of a plurality of database strings stored in a database:

performing a first filtering, the first filtering comprising for each database string of a plurality of database strings…

determining a first set of bigrams included within the incomplete input string and a second set of bigrams included within the database string;

comparing the first set of bigrams to the second set of bigrams to produce a bigram matching coefficient; and

selecting the database string when the bigram matching coefficient exceeds a threshold value;
retrieving, as a result of the first filtering, a plurality of stored strings from the database, wherein the plurality of stored strings are the selected database strings;

performing a second filtering, the second filtering comprising for each stored string of the plurality of stored strings:

comparing the incomplete input string to the stored string to determine a plurality of similarity metrics that measure a difference between the incomplete input string and the stored string, wherein the plurality of similarity metrics include at least one distance metric and at least one phonetic metric, wherein a distance metric measures a difference between characters in the incomplete input string and the stored string, and wherein a phonetic metric measures a difference in phonemes between the incomplete input string and the stored string; and
providing the plurality of similarity metrics as input features to a machine learning model to obtain a similarity score, wherein the similarity score provides a probability that the stored string matches the incomplete input string;

… returning the first stored string as a response to the search query.

analyzing a plurality of similarity scores obtained as a result of the second filtering to determine a highest similarity score, wherein a first stored string has the highest similarity score;
Claim 13

The computer system of claim 12, wherein the search query further comprises location information that identifies a geographical region corresponding to the incomplete input string, the method further comprising selecting the plurality of stored strings based at least in part on the location information.

Claim 13

The computer system of claim 12, wherein the search query further comprises location information that identifies a geographical region corresponding to the incomplete input string, the method further comprising:
selecting the plurality of stored strings to analyze based on the location information.
Claim 14 

The computer system of claim 12, wherein the search query further comprises database information that identifies a particular database corresponding to the incomplete input string,






the method further comprising selecting the plurality of stored strings from the particular database.

Claim 12

a method performed by the computer system of identifying a corresponding string stored in memory based on an incomplete input string…

receiving a search query including the incomplete input string;

… for each database string of a plurality of database strings stored in a database:

selecting the database string… a plurality of stored strings from the database, wherein the plurality of stored strings are the selected database strings;

Under BRI “a particular database” is anticipated by “a database” of claim 12 of the ‘865 patent, where database strings are stored (i.e. stored strings from the particular database) and selected based on an incomplete input string (i.e. a particular database corresponding to the incomplete input string).
Claim 15

The computer system of claim 12, wherein the method performed by the processor further comprises performing a second filtering comprising 

comparing one or more bigrams of the incomplete input string to one or more bigrams of the plurality of stored strings.

Claim 12



performing a first filtering…


determining a first set of bigrams included within the incomplete input string and a second set of bigrams included within the database string;

comparing the first set of bigrams to the second set of bigrams to produce a bigram matching coefficient; and


Claim 16

The computer system of claim 12, wherein the response to the search query includes one or more stored strings of plurality of stored strings, each of the one or more stored strings corresponding to a similarity score above a similarity threshold.
Claim 20 

The computer system of claim 12, wherein the threshold value is a first threshold value and the response to the search query includes a plurality of stored strings, each stored string of the plurality of stored strings corresponding to a similarity score above a second threshold, the second threshold being different than the first threshold.
Claim 17

The computer system of claim 12, wherein the method performed by the processor further comprises: for each potential string of a plurality of potential strings stored in a database: 

determining a first set of bigrams associated with the incomplete input string and a second set of bigrams associated with a potential string; and 

selecting the potential string when at least one bigram of the first set of bigrams matches at least one bigram of the second set of bigrams.

Claim 11



for each potential string of a plurality of potential strings stored in a database:

determining a first set of bigrams associated with the incomplete input string and a second set of bigrams associated with a potential string; and


selecting the potential string when at least one bigram of the first set of bigrams matches at least one bigram of the second set of bigrams.
Claim 18

The computer system of claim 12, wherein the machine learning model is an ensemble machine learning classifier composed of a support vector machine learning model, a random forest machine learning model, and a logistic regression machine learning module, 

wherein the support vector machine learning model produces a first similarity score, the random forest machine learning model produces a second similarity score, and the logistic regression machine learning model producing a third similarity score, and wherein the first second and third similarity scores are averaged to produce the similarity score obtained by providing the plurality of similarity metrics as input features to the machine learning model.

Claim 16

The computer system of claim 12, wherein the machine learning model is an ensemble machine learning classifier composed of a support vector machine learning model, a random forest machine learning model, and a logistic regression machine learning module, 

wherein the support vector machine learning model produces a first similarity score, the random forest machine learning model produces a second similarity score, and the logistic regression machine learning model producing a third similarity score, and wherein the first similarity score, the second similarity score, and the third similarity score are averaged to produce the similarity score obtained by providing the plurality of similarity metrics as input features to the machine learning model.
Claim 19

The computer system of claim 12, wherein determining one of the at least one phonetic metric includes: 

applying a phonetic algorithm to the incomplete input string to obtain a first encoding; 

applying the phonetic algorithm to the stored string to obtain a second encoding; 

comparing the first encoding to the second encoding to determine a classification of whether the encodings match, wherein the classification is used as the phonetic metric.

Claim 17

The computer system of claim 12, wherein determining one of the at least one phonetic metric includes:

applying a phonetic algorithm to the incomplete input string to obtain a first encoding;

applying the phonetic algorithm to the stored string to obtain a second encoding;

comparing the first encoding to the second encoding to determine a classification of whether the encodings match, wherein the classification is used as the phonetic metric.
Claim 20

The computer system of claim 12, wherein the incomplete input string includes a first plurality of characters and the stored string includes a second plurality of characters, and 

wherein determining one of the at least one distance metrics includes: for each of the first plurality of characters of the incomplete input string: 

comparing the character of the incomplete input string to a character of the stored string; incrementing a counter based on whether the characters match; and 

producing a distance metric based on the value of the counter.
Claim 19

The computer system of claim 12, wherein the incomplete input string includes a first plurality of characters and the stored string includes a second plurality of characters, and 

wherein determining one of the at least one distance metrics includes: for each of the first plurality of characters of the incomplete input string:

comparing the character of the incomplete input string to a character of the stored string, and
incrementing a counter based on whether the characters match; and

producing a distance metric based on the value of the counter.
Instant claims 2-20 is anticipated by claims of the ‘865 patent.



Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, “database by performing a second filtering” should be “database by performing the second filtering.” “a second filtering” is first time seen in claim 4.

Appropriate correction is required.

Conclusion
A complete prior art search was performed for claims 1-20. These claims are not rejected under prior art because the closest prior art Bilenko.
Independent claims 1 and 12 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered.  Specifically, the limitations in claims 1 and 12 "comparing the incomplete input string to the stored string to determine a plurality of similarity metrics that measure a difference between the incomplete input string and the stored string, the plurality of similarity metrics including at least one distance metric measuring a difference between characters in the incomplete input string and the stored string and at least one phonetic metric measuring a difference in phonemes between the incomplete input string and the stored string; and providing the plurality of similarity metrics as input features to a machine learning model to obtain a similarity score including a probability that the stored string matches the incomplete input string; and" have not been uncovered.
The closest prior art to the invention is Bilenko, which teaches in Fig. 6 distance metrics are provided to a binary classifier such as Support Vector Machine, but does not teach using a distance metric and a phonetic metric as input features to a classifier or a machine learning model for the determination of text similarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
 /BRIAN M SMITH/ Primary Examiner, Art Unit 2122